THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (the “Agreement”), dated as of September 25, 2013 is
made by and between World Surveillance Group Inc., a Delaware corporation
(“Company”), and Glenn D. Estrella, the President and Chief Executive Officer of
the Company (“Employee” and, together with the Company, the “Parties”, or each
individually, a “Party”).

 

WHEREAS, the Company owes Employee salary in arrears in an amount in excess of
$100,000 from pay periods prior to the date hereof (the “Accrued Salary”); and

 

WHEREAS, the Company and the Employee wish to convert $100,000 of the Accrued
Salary (the “Conversion Salary”) into an option to purchase shares of common
stock, par value $0.00001 per share, of the Company (the “Common Stock”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:

 

1.          Conversion Salary. The Company and Employee hereby agree that the
Conversion Salary shall convert into an option to purchase 7,692,308 shares of
Common Stock (the “Option Shares”) with an exercise price equal to $0.013 per
share and a term of seven years (the “Option” and together with the Option
Shares, the “Securities”), which Option shall be substantially in the form of
Exhibit A attached hereto.

 

2.          Option Agreement. Within ten (10) business days of the date of this
Agreement, the Company shall deliver to Employee an Option Agreement
representing the Option Shares. Following such issuance, the Employee shall have
no right to receive from the Company the Conversion Salary.

 

3.          Representations and Warranties and Covenants. Each Party hereby
represents, warrants and covenants to the other Party, on behalf of itself and
no other Party, as follows:

 

a. No Registration. The Employee understands that none of the Securities have
been, nor will be, registered under the Securities Act of 1933, as amended (the
“Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Employee’s representations as expressed herein or otherwise made pursuant
hereto.

 



 

 

 

b. Investment Intent. The Employee is acquiring the Securities for investment
for its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and such Employee has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Employee further represents that it does not have any
contract, undertaking, agreement or arrangement with any person or entity to
sell, transfer or grant participation to such person or entity or to any third
person or entity with respect to the Securities.

 

c. Investment Experience. The Employee, either alone or together with its
representatives, has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to the Company
and acknowledges that the Employee can protect its own interests. The Employee
has such knowledge and experience in financial and business matters so that such
Employee is capable of evaluating the merits and risks of its investment in the
Company.

 

d. Speculative Nature of Investment. Such Employee understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
Such Employee can bear the economic risk of such Employee’s investment and is
able, without impairing such Employee’s financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of
such Employee’s investment.

 

e. Accredited Investor. The Employee is an “accredited investor’ within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act.

 

f. Rule 144. The Employee acknowledges that the Option Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Employee is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares subject to the satisfaction of certain conditions. The Employee
acknowledges that, in the event all of the requirements of Rule 144 are not met,
registration under the Securities Act or an exemption from registration will be
required for any disposition of the Option Shares.

 

g. Authorization. Each Party represents for itself and no other Party that:

 

i. It has all requisite power and authority to execute and deliver this
Agreement, and to carry out and perform its obligations under the terms hereof.
All action on the part of such Party necessary for the authorization, execution,
delivery and performance of this Agreement, and the performance of all of such
Party’s obligations herein, has been taken.

 

ii. This Agreement, when executed and delivered by it, will constitute the valid
and legally binding obligation of such Party, enforceable in accordance with its
terms except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.

 



2

 

 

iii. No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by it in connection with the execution and delivery of
this Agreement by such Party or the performance of such Party’s obligations
hereunder.

 

j. Brokers or Finders. Each Party represents for itself and no other Party that
it has not engaged any brokers, finders or agents, and that the other Party has
not, and will not, incur, directly or indirectly, as a result of any action
taken by it, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement and the transactions
related hereto.

 

k. Tax Advisors. Each Party represents for itself and no other Party that it has
reviewed with its own tax advisors the U.S. federal, state, local and foreign
tax consequences of this investment and the transactions contemplated by this
Agreement. With respect to such matters, it has relied solely on its advisors
and not on any statements or representations of the other Party hereto or any of
such other Party’s agents, written or oral.

 

l. Legends. The Employee understands and agrees that the Option Shares shall
bear a legend in substantially the form as follows (in addition to any legend
required by any other applicable agreement or under applicable state securities
laws):

 

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT
AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE COMPANY AND
ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

4.          Governing Law; Entire Agreement; Counterparts. The interpretation of
this Agreement shall be governed by the internal laws of the State of Delaware,
without regards to the principles of conflicts of laws thereof. This Agreement,
together with the exhibits hereto, contains the entire agreement of the Parties
with respect to the subject matter hereof and supercedes all prior agreements
and understandings, oral or written, with respect to such matters, and there are
no representations, covenants, or other agreements except as stated or referred
to herein. Neither this Agreement nor any of the provisions herein shall be
modified, waived, discharged, or terminated except by an instrument in writing
signed by the Party against whom any modification, waiver, discharge, or
termination is sought. This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each of such
counterparts shall, for all purposes, constitute one agreement binding on all
the Parties, notwithstanding that all Parties are not signatories to the same
counterpart.

 



3

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereonto duly authorized as of the day and year
first above written.

                                                  

                                          

  WORLD SURVEILLANCE GROUP INC.               By : /s/ Barbara M. Johnson    
Name: Barbara M. Johnson     Title: Vice President and General Counsel        
EMPLOYEE:         /s/ Glenn D. Estrella   Glenn D. Estrella



      Address: 1608 Sheridan Drive     Wall Township, NJ 07753



 



4

 

 

Exhibit A

 

5



 

